Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 24, 2014

The Court of Appeals hereby passes the following order:

A14A2228. LONNY IRELAND v. THE STATE.

      In 2004, Lonny Ireland pled guilty to two counts of aggravated assault, two
counts of kidnapping with bodily injury, aggravated sexual battery, aggravated
sodomy, and possession of a firearm or knife during the commission of a felony.
Ireland filed a motion for resentencing in March 2014, which the trial court denied
on April 4, 2014.1 Ireland filed a motion for reconsideration of the trial court’s order,
and the trial court denied that motion on May 6, 2014. Ireland filed his notice of
appeal on June 2, 2014. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). The denial of
a motion for reconsideration is not directly appealable, and the filing of such a motion
does not extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510,
511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5)
(1985). Ireland file his notice of appeal 59 days after the entry of the trial court’s
order denying his motion for resentencing. Accordingly, we lack jurisdiction to
consider this appeal, which is hereby DISMISSED.



      1
        Ireland filed an untimely application for discretionary appeal challenging the
trial court’s order, which we dismissed for lack of jurisdiction. See Case No.
A14D0424, dismissed on July 15, 2014.
Court of Appeals of the State of Georgia
                           09/24/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.